IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                    January 4, 2001 Session

 KRISHINA DENIA LEACH, ET AL. v. METROPOLITAN GOVERNMENT
         OF NASHVILLE AND DAVIDSON COUNTY, ET AL.

                      Appeal from the Circuit Court for Davidson County
                         No. 97C-866     Thomas A. Brothers, Judge


                  No. M2000-01487-COA-R3-CV - Filed November 15, 2002


This is a Tennessee Governmental Tort Liability Act case. A tow truck owned and operated by an
employee of the Metropolitan Government of Nashville and Davidson County was traveling
northwardly on Second Avenue South when it struck and killed Jacob Leach, age three, and seriously
injured his mother, Krishina Leach. Jacob and his mother were walking southwardly on the sidewalk
when Jacob broke free of his mother’s restraint and darted into the path of the truck. The trial judge
concluded that the driver of the tow truck was negligent because he “should have seen what was
there to be seen.” The judgment is reversed upon a finding that a motorist is under no duty to
assume that an escorted child, in the restraint of an adult, will suddenly break free and run into
traffic.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

BEN H. CANTRELL, P.J., M.S., WILLIAM C. KOCH , JR., J., AND PATRICIA J. COTTRELL , J.

John L. Kennedy, Daniel W. Champney, and Lora A. Barkenbus, Nashville, Tennessee, for the
appellant, Metropolitan Government of Nashville and Davidson County.

Lee Ofman, Franklin, Tennessee, for the appellee, Krishina Denia Leach.

Terrance E. McNabb, Nashville, Tennessee, for appellee Richard Dale Moore.

                                            OPINION
                                          PER CURIUM

        Second Avenue South is a two-lane one-way street in Nashville. There is a bus stop located
near the intersection of Second Avenue South with Hart Avenue. On December 23, 1996, the
plaintiff, Krishina Leach [Ms. Leach], and her three-year-old son, Jacob, were on the sidewalk on
the East side of Second Avenue headed for the bus stop. Ms. Leach was holding Jacob’s hand, but
he pulled away from her and ran into Second Avenue. Ms. Leach pursued him, and both were struck
by a tow truck owned by the Metropolitan Government of Nashville and Davidson County and
operated by its employee, William Heer, Jr. Jacob was killed and his mother was seriously injured.
She and the father of Jacob, Richard Moore, filed suit against the Metropolitan Government of
Nashville and Mr. Heer1 for the alleged wrongful death of Jacob. She also sued to recover damages
for her injuries. The action was filed pursuant to the Tennessee Governmental Tort Liability Act,
Tenn. Code Ann. § 29-20-101, and was tried without a jury. The trial court held: (1) because there
was no proof of comparative fault on the part of Krishina Leach, the principles of comparative fault
were inapplicable; (2) a three-year old child cannot be charged with negligence; (3) there was no
evidence that Mr. Heer was speeding; (4) that the presence of children is a warning to the operators
of vehicles to drive with due care; (5) that Mr. Heer was familiar with the accident area and knew
that children were frequently in that area; (6) that Mr. Heer had an unobstructed view of 300 feet
and should have seen Jacob and Ms. Leach from that distance. The maximum amounts allowable
under the TGTLA were awarded. The defendant appeals and presents for review, as restated, the
issues of whether the evidence preponderates against the judgment, and whether the court erred in
exonerating Ms. Leach from negligence. Our review is de novo on the record with a presumption
of correctness unless the evidence preponderates against the judgment. Rule 13(d), Tenn. R. App.
P.

                                                 The Evidence

                                                        I.

        William Heer was an employee of the defendant on the day of the accident. He was driving
a tow truck, towing a pick-up truck, northbound on Second Avenue South. As he approached the
intersection of Hart Street, he was traveling northwardly in the left-hand lane. He was familiar with
the residential area and was aware that children lived there; that traffic was not heavy; that Second
Avenue South is a thoroughfare; that as he proceeded north on Second Avenue he did not clearly see
the mother and child on the sidewalk, except peripherally; that the child was in the middle of the
right-hand lane, about 75 feet away, when first seen, and that he immediately applied his brakes, but
struck both mother and child.

       He testified that he saw the mother at the same time he saw the child. The child was running
but Mr. Heer was not asked further about the mother.

                                                        II.

       Officer Keith Sutherland investigated the accident. He testified that the speed limit on
Second Avenue South was 35 miles per hour, that there was no evidence that the tow-truck had
exceeded the speed limit, and that he measured skid marks of 128 feet.




        1
           The action against Mr. Heer was dismissed up on his motion asserting immunity from suit pursuant to Tenn.
Code A nn. § 19-20-310(b).

                                                        -2-
                                                   III.

        Tom Hayes testified that he was following the tow truck, and saw Jacob and his mother on
the sidewalk from a distance of 150-300 feet. Jacob was pulling against his mother’s hand “as if he
wanted to cross the street,” and suddenly he pulled free and ran into the street, directly in front of the
tow truck.

        Mr. Hayes testified that he was traveling about 30 miles per hour when he saw Jacob trying
to get his hand loose. He described the tow truck as being driven in a slow and cautious manner, and
that the driver “did all he could do to avoid Jacob.”

                                                   IV.

       Bill Keller testified that he was driving about 300 feet behind the tow truck, which was
moving slowly. He first saw Jacob when he began to run across the street into the path of the tow
truck.

                                                   V.

        Each party employed accident reconstruction experts.

       Ms. Leach had no recollection of the accident, and we must look to the testimony of Mr.
Heer, Mr. Hayes and Mr. Keller for a determination of the issue of liability.

                                                Analysis

         The trial judge stated, in effect, that he could not determine that Mr. Heer was driving too
fast for conditions, “but that he should have been aware of what was in his view,” and was “negligent
in not carefully looking and not seeing what was there to be seen.”

        “What was there to be seen” was Ms. Leach and Jacob walking southwardly on the sidewalk.
The thrust of the argument in support of the judgment is that Mr. Heer should somehow have
anticipated that Jacob would pull loose from his mother’s clasp and dart into the street when Mr.
Heer was 75 feet away. The issue is not whether Jacob was negligent: he was not, because as a
matter of law he cannot be negligent. Walkup v. Covington, 73 S.W.2d 718 (Tenn. 1933). But even
in cases involving children, foreseeability is the test of negligence, Tompkins v. Annie’s Nannies
Inc., 59 S.W.3d 669 (Tenn. Ct. App. 2000), and in light of the evidence in this record it cannot be
reasonably said that Mr. Heer should have anticipated that Jacob would disengage himself from his
mother and dart into the street. Stated differently, it was not reasonably foreseeable that Jacob would
break free of his mother and run into the street.

      To maintain a suit for common law negligence the plaintiff must establish a duty of care
owed by the defendant, conduct falling below the applicable standard of care amounting to a breach


                                                   -3-
of that duty, an injury or loss, causation in fact, and legal cause. McClenahan v. Cooley, 806
S.W.2d 767 (Tenn. 1991).

        Ms. Leach argues that Mr. Heer was aware of the likely presence of children, which
heightened his duty of care. We agree. In most jurisdictions, including Tennessee, the law imposes
upon a driver the duty of care to consider childish behavior and take appropriate precautions. Staley
v. Harkleroad, 501 S.W.2d 571 (Tenn. Ct. App. 1973). In the off-cited case of Townsley v. Yellow
Cab Co., 145 Tenn. 91, 237 S.W. 58 1921), the Supreme Court held “children, wherever they go,
must be expected to act upon childish instincts and impulses; and others who are chargeable with
a duty of care and caution towards them, must calculate upon this and take precautions accordingly.”

       In light of all the circumstances, we reproduce the salient testimony of Mr. Herr, and the two
eye witnesses, Mr. Hayes and Mr. Kellar:

               Mr. Heer

               Q.      What is the normal speed range for that wrecker when you’re
                       driving in third gear?
               A.      Uh 25 to 35.
               Q.      If you try to go faster what happens in that gear?
               A.      You’ll just be over revving the truck.
               Q.      Alright. At anytime when you came down the hill toward
                       Hart Street did you over rev the truck?
               A.      No sir.
                                               * * * * *
               Q.      Did you accelerate fast as you came down the hill on Second
                       Avenue?
               A.       No sir.
               Q.      As you approached the intersection of Hart Street, what, to the
                       best of your recollection, was your speed?
               A.      Right around 30 miles an hour or less.
               Q.      Okay and at some point did you see a child run into the street?
               A.      Yes sir.
               Q.      Did you notice a child and his mother before he ran into the
                       street?
               A.      Just merely to the – out of – you know not as far as focusing
                       actually on them but just knowing, I don’t know, like an
                       image there to the side.
               Q.      Okay. Well when you saw the child, was he running from
                       right to left or left to right?
               A.      From right to left.
               Q.      Alright and prior to the time – Now you mentioned something
                       about noticing something off to your side. Did you notice


                                                -4-
     something off to your right hand side before you knew there
     was a child there.
A.   Yes sir.
Q.   Was it, could you describe that?
A.   It’s just like knowing something’s there, not really knowing
     exactly what it is, you know, whether it be – just anything,
     just knowing something different is there.
Q.   Are you familiar with the term peripheral vision?
A.   Yes sir.
Q.   What do you understand that to mean?
A.   Like stuff in your side vision. Like you know I can see the, I
     know the Judge is right here, I mean I’m not actually focused
     on him but I can see him.
                               * * * * *
Q.   And if you could tell the Court, if you can, about how long
     time period, for a period of time was this image in your
     peripheral vision?
A.   Maybe a second.
Q.   . . . At some point, were you aware that there was actually a
     child running in the street?
A.   Yes sir.
Q.   And where was the child in relation to the street lanes when
     you recognized that there was a child running?
A.   He was half way across the right hand lane.
Q.   Okay. And were you approaching the intersection of Hart
     Street at that point?
A.   Yes sir.
Q.   And how fast were you going when you saw the child
     running?
A.   Approximately 28 to30 miles an hour.
Q.   Alright. What did you do?
A.   As soon as I focused on that it was a child and he was running
     as fast as he could right into my path I just jammed on the
     brakes and swerved to the left as hard as I could to keep from
     hitting him.
                               * * * * *
Q.   Once you saw the child, did he appear to be running fast?
A.   Yes.
Q.   . . . [P]rior to the collision with child, did you see or recognize
     what we now know as his mother following him?
A.   Just kind of in the peripheral vision, not really – you know
     once I saw him I was just focused on him cause anything
     behind him I knew if I tried and missed him that I wouldn’t


                                -5-
      have to worry about anything further to the right. I was just
      focusing on him trying to miss him.
                            * * * * *
Q.    And I’m going to ask you how much time passed from the
      time you first saw the child until he disappeared in front of
      your, in front of your hood?
A.    It was like two seconds.
                            * * * * *
Q.    To the best of your knowledge, were the brakes on the truck
      functioning properly.
A.    Yes sir.
                            * * * * *
Q.    As you think back, can you think of anything more you could
      have done to prevent this?
A.    No sir.

Mr. Heer on Cross

                            * * * * *
Q.    You have gone through that area more than 50 times prior
      to the accident, right?
A.    Yes sir.
Q.    Probably more than 100 times, haven’t you?
A.    Maybe.
Q.    And, you were aware that children lived in that area, right?
A.    Yes sir.
Q.    Now when you first saw the child there was (sic) no
      vehicles obstructing your vision between you and the child,
      isn’t that correct?
A.    That’s correct.
Q.    And isn’t it also correct that you never saw the child come
      off the sidewalk on the right hand side of the street?
A.    That’s correct.
Q.    And isn’t it also true that when the child came off the
      sidewalk from what you saw him, in terms of his path, he
      came directly across the street?
A.    Yes sir.
                            * * * * *

Mr. Hayes

Q.    Now you were coming down Second Avenue and were you –
      what was the traffic like? Was it heavy, was it light?


                               -6-
A.   . . . [T]here were four or five cars. I know there was one just
     to my right, possibly back just a little bit and the wrecker was
     in front of me and then there were a couple of more cars
     behind.
Q.   Alright. Show the Judge on that map where you were and
     where the wrecker was as y’all approached the area where the,
     the, uh, incident occurred.
A.   . . . I was probably right along in this area there somewhere
     and the wrecker was about three car lengths in front of me.
                            * * * * *
Q.   Now, if you’re traveling the direction that you were traveling,
     in the lane that you were traveling, that is the left hand lane,
     and you were looking at pedestrians on the sidewalk in this
     area right in here, that I’m pointing to by this telephone pole.
A.   Um-hm.
                            * * * * *
Q.   . . . As you were approaching the area that, that, uh, ultimately
     was the, uh, in-incident where Jacob was killed. As you were
     approaching that area, uh, could you see the mother and the
     child standing there on the curb?
A.   Uh, yes.
                            * * * * *
Q.   Could you clearly see Jacob and Krishina?
A.   Yes.
Q.   At the time that you saw Jacob and Krishina and prior to
     Jacob running into the street, did you begin to slow down?
A.   Yes.
                            * * * * *
Q.   Okay. Do you know how fast the other cars were going?
A.   . . .[I]f you not – probably not any faster than I was, uh, there
     may have been some overtaking me from the rear but the car
     on the right was running about the same speed.
Q.   Tell the Judge in your own words what you saw with Krishina
     Leach and Jacob just prior to Jacob running into the street.
A.   Well they appeared to be coming down the sidewalk from this
     area down there to that point and, uh, she was holding his
     hand and it, uh, he was apparently giving her some resistance
     about, uh, going home. He wanted to go back in the other
     direction and he pulled back and pulled his hand away from
     her and she turned around and started back up the sidewalk
     towards him and I thought for a moment he was going to run
     back up the hill on the sidewalk and he turned around in the
     street and she went after him.


                               -7-
Q.    From where you were driving in your car, did you have clear
      view of this?
A.    Yes.
Q.    And when Jacob ran into the street did his mother run right
      after him?
A.    Uh, yes.
Q.    Okay. Now at the time that, at the time that, uh, Jacob ran
      into the street and his mother pursuing, you were directly
      behind Mr. Herr, the defendant in this case, is that right? Uh,
      the, the tow truck?
A.    Right.
Q.    Tell the Judge what you saw the tow truck do at the time the
      little boy started into the street.
A.    Uh, he’d started to swerve to the left.
                             * * * * *
Q.    It would. (Pause) Give the Judge an idea of how much time
      we’re talking about from the time you first saw mother and
      child standing on the sidewalk til (sic) the time the truck hit
      the little boy.
A.    Not over 5 seconds, probably, 6 maybe.
Q.    And how much time was it from the time Jacob – from the
      time Jacob broke away from his mother and ran into the street
      until the time he was actually hit.
A.    Almost instantly. I mean it, he covered the distance, you
      know I’m talking 10 or 12 feet, so across the lane there and it,
      uh, didn’t take him long to run across there.
Q.    Do you have any estimate as to how long it took him to get
      from the curb to be hit by the truck?
A.    Two to three seconds, maximum.
                             * * * * *

Mr. Hayes on Cross

Q.    . . . at this point on Second Avenue is the ground relatively
      level where the tow truck was?
A.    . . . at what point?
Q.    . . . right where the, the, uh, tow truck struck, uh, Jacob and
      Ms. Leach.
A.    In the intersection it’s fairly level.
                             * * * * *
Q.    . . . Was there anything blocking your view of the accident?




                                -8-
A.    Well I could see the boy run off the sidewalk in front of the
      wrecker and I couldn’t, couldn’t see anything after that other
      than the wrecker swerving to the left and -
Q.    Okay. Did you see the wrecker actually strike Jacob Leach?
A.    No.
Q.    Okay, did you see it strike, uh, Ms. Leach?
A.    Not actually strike, I saw when she was thrown back through
      the air.
Q.    Okay. About how fast were you traveling when this
      happened, do you recall?
A.    Uh, probably less than 30 miles an hour.
Q.    Do you recall the tow truck was traveling, uh, approximately
      the same speed as you?
A.    Uh, probably a little bit less. I think I was, might have been
      gaining on him just a little bit coming down the hill and, like
      I said, I’d check my speed. He was, uh, uh, had pulled a hill
      and coming down and he wasn’t moving very fast at all.
                             * * * * *
Q.    Okay. Did the, did the truck driver do anything else to avoid
      hitting the child that you could see?
A.    Uh, all he could do was swerve to the left and hit his brakes.
      I don’t - I can’t think of anything else he could have done.
Q.    In your experience as a, as a tow truck driver was, is there
      anything in your mind that he could have done?
A.    Other than be somewhere else, no.
                             * * * * *
Q.    Okay. Can you give me an estimate as to how far you were
      behind this, uh, tow truck when he slammed the brakes on, I
      know you said two or three car lengths, what does that
      translate into feet?
A.    About 50 feet or 60.

Mr. Kellar

                            * * * * *
Q.    [H]ow long have you been a resident of Davidson County?
A.    63 years.
Q.    And that, your entire life, in other words?
A.    My entire life, yes sir.
Q.    Okay and, uh, in December 23rd as of December 96 were you
      employed?
A.    Yes sir.
Q.    Where were you employed?


                               -9-
A.   Electric Service, Incorporated.
Q.   And did you have occasion to be on Second Avenue South on
     December 23rd, 1996?
A.   Yes sir.
Q.   And what were you doing?
A.   I was returning from a errand that I’d been on for the
     company.
Q.   And did you witness an accident involving a small child that
     day?
A.   I did.
Q.   And where did that accident occur?
A.   On Second Avenue just about Hart Street.
Q.   And approximately what time of day was that?
A.   Well I think it was somewhere along about midday.
Q.   Alright. And was there a wrecker truck involved in that
     accident?
A.   Yes sir.
Q.   And, uh, where were you in relation to the wrecker truck
     when you first saw it?
A.   I was about a 120 yards I imagine when I first saw it, or a 100,
     around a 100 or 120 yards.
Q.   And where were you on Second Avenue at that time?
A.   I was just above the little drive that’s up on a hill.
                            * * * * *
Q.   And about how fast were you going?
A.   I was doing about maybe 20 or 25 mile an hour at that time.
                            * * * * *
Q.   Okay and did you observe the, the wrecker truck prior to the
     collision, prior to the accident?
A.   Just, just prior.
Q.   Did it appear to you to be going at about the same speed you
     were?
A.   Yes it wasn’t, it didn’t seem to be running off and leaving
     nobody you know it’s, it seemed like about the same speed or
     a little, maybe there about.
                            * * * * *
Q.   Mr. – tell me what you saw.
A.   When I seen the little child enter the road I stopped just dead
     stopped and I was some, right below that little drive about, at
     that time, just below it, and uh, when I seen him enter the
     road, and when I, at that time he was, the little fella entered at
     an angel (sic) toward the wrecker and it was, it was pretty
     fast, I’m, you know, it’s, it’s, it’s pretty quick whenever


                               -10-
       something like this happens. It’s not just something that, that
       happens and it looks like it’s going to go on forever it’s, but
       it just came together and the man tried to stop but and, uh, the
       little boy ran out in the street you know and I couldn’t see him
       anymore when he got in front of the wrecker.
Q.     Did you, excuse me, did you see the little boy before he ran
       out into the street?
A.     I seen him when he left the sidewalk, yes sir.
Q.     And he, nobody was holding him at that time?
A.     He didn’t have nobody a hold of him when he left the
       sidewalk as far as I could see. All I could see was him
       running out.
Q.     Okay. Now did the truck try to swerve or did it continue on
       a straight path when the child ran into the street?
A.     Well when I saw the truck go to stop it looked like it just sit
       down and turned to the side. You know it, it had to travel a
       little distance but it just, it just like it turned this a way.
                               * * * * *
Keller on Cross

Q.     Which way were they walking? South or north?
A.     They were going south.
                          * * * * *

Judge Questioning Keller

                             * * * * *
Q.     Okay. When you first saw them, tell me again was the child?
A.     When I first saw them the child had just about, just leaving
       the sidewalk.
Q.     Uh, describe how the child was moving?
A.     He was running wide-open, what all a little kid could do.
Q.     You mean, when you say wide-open do you mean fast?
A.     He was running, yes sir.
Q.     Uh, and is there anyway you can estimate how long it took
       between the time the child left the sidewalk and you first saw
       the truck put on brakes?
A.     Well when I saw what I saw, and I’m going to try to be as
       straight with you as I can, the truck when it got, it was, uh, it
       was just about to enter the, the intersection just before he got
       into the intersection. The boy was headed toward the truck
       crossways, not this away but vertical – you know
Q.     On an angle.


                                 -11-
               A.      On an angle toward the truck and by the time that I saw the
                       brakes coming on, you know I saw the truck to moving, the
                       child had almost got in front of him, you know, so
                       undoubtedly he couldn’t see any better than – I’m not saying
                       the man couldn’t see but a little bitty feller like that that’s
                       running at an angle to you maybe he didn’t see him as –
                                             * * * * *
               Q.      Uh, did you notice which way the child was looking?
               A.      No sir he just looked like he was headed straight toward the,
                       uh, at this angle like he was wide-open going and he acted
                       like he knew where he was going but I can’t speculate that
                       either.

        The conclusions of the trial judge indicate that he held that Mr. Heer should have seen the
child when he was 300 feet distant. At that distance, the child was with his mother, on the sidewalk,
and we know of no rule of law, nor are we cited to any, which requires a motorist to assume that an
escorted child will forcibly break away from the adult holding him and dart into the street. The trial
judge found no evidence of excessive speed, which is fully supported by the record. There is no
evidence that Mr. Heer failed to exercise due care, because the preponderance of the evidence clearly
reveals that the child broke free of his mother and ran into the path of the truck. Mr. Heer was
confronted with a sudden emergency, and even with the benefit of hindsight we can envision no
effective evasive action different than the action taken by Mr. Heer. Even assuming that his duty of
care and caution was heightened, owing to the residential nature of the area and his awareness that
children were often present, the record reflects no evidence of negligence on his part. The trial judge
alluded to the intervening act of the child, but made no finding about it, although the intervening act
of a child may be “the responsible cause of his injury although he could not be held guilty of
negligence.” Nashville, C. & St. L Ry. v. Harrell, 110 S.W.2d 1032 (Tenn. Ct. App. 1973); Stafford
v. Consolidated Bus Lines, 164 S.W.2d 15 (Tenn. 1942).

        Other jurisdictions have addressed whether a heightened duty of care is diminished when a
child is accompanied by an adult. The Louisiana Court of Appeals addressed the duty that a driver
owes to a child who is accompanied by an adult in Brown v. United States Fire Ins., 671 So. 2d 1195
(La. Ct. App. 1996). In that case, a five-year-old and his ten-year-old brother, who lived with their
maternal grandmother and their aunt in Louisiana, were involved in an accident. On the afternoon
of the accident, the boys exited their school bus holding hands. Their aunt was on the sidewalk next
to them and their grandmother was across the street at the front door of her house. After the boys
had crossed in front of the bus the younger brother bit his older brother’s hand and darted toward the
street. The child was struck by the bus. The trial court found that the bus driver was not negligent
because he could not be expected to maintain his view of the younger boy as he drove forward and
because the bus driver could only reasonably assume that the child would remain on the porch with
the grandmother and the brother. The Louisiana court cited Scardin v. State Farm Mut. Auto Ins.
Co., 597 So. 2d 1148, 1150 (La. Ct. App. 1992), as explaining a motorist’s duty of care when driving
near children:


                                                 -12-
       Although the duty of a driver charged with the knowledge of children near the
       roadway is heightened, the duty is not limitless. Upon seeing children near the
       roadside, a motorist is expected to react appropriately, but a driver does not
       necessarily have the duty to stop. Motorists driving near children are charged with
       a high degree of care, but the driver is not an insurer of every child’s safety. When
       a driver has employed all reasonable precautions to avoid an accident, and a sudden
       act of a child creates an emergency rendering it impossible for the motorist to avoid
       striking the child, the accident is considered unavoidable and the motorist is not
       liable. In other words, if a motorist is preceding at a lawful and reasonable rate of
       speed, maintaining a proper lookout, and otherwise obeying the rules of the road, he
       will not be held liable for injuries to a child who suddenly darts or dashes into the
       path of his vehicle from a concealed position in such a way that an accident cannot
       be avoided. Each case must be considered in light of its particular set of
       circumstances.

       However, when children are accompanied by their parents or other adults, the degree
       of care diminishes because it is only reasonable for a prudent person to assume, in
       the absence of any indication to the contrary, that the parent or other person will
       guard against a childish impulse and give immediate warning of any sudden change
       in position which might place the child in peril.

         In Tetterton v. Foggie, 172 S.E.2d 369 (S.C. 1970), children were playing along the street
when a ball crossed from one side of the street to the other. One of the children crossed the street
to retrieve the ball. Upon seeing the children at play, the driver of the car slowed his vehicle and
began honking his horn. At this time, the mother of the children held their hands and walked them
back to the house. Before arriving at the house, one of her children jerked loose from her grip and
darted into the path of the automobile. The court held that the evidence showed that the driver was
observing the rules of the road with respect to speed, control, and maintaining a proper lookout while
driving in his proper traffic lane. Further, it stated that:

       he saw the minor . . . was in a place of safety and at the time was being held by an
       adult and it was only when he preceded to pass the area where the children were that
       the minor jerked loose from the adult . . . and darted into the path of the automobile
       . . . . It is our conclusion that the [Driver] exercised due care in the operation of his
       automobile with respect to the minor who was under adult supervision at the time of
       the accident.

The South Carolina Supreme Court then held that:

       When a child, who is under adult restraint, breaks away from such adult and darts
       into the path of a motorist who is observing the rules of the road with respect to
       speed, control, and who is maintaining a proper lookout, the resulting injury to said
       minor is not actionable.


                                                 -13-
See also Korbelik v. Johnson, 227 N.W.2d 21, 25 (Neb. 1975) (noting the distinction between the
duty of care owed to a child when unaccompanied by an adult and a child who is accompanied by
an adult); Sneed v. Satcher, 597 So. 2d 1070, 1076 (La. Ct. App. 1992).

        We find that the evidence preponderates against the judgment which is reversed and the suit
of the plaintiff is dismissed at her costs. The issue of comparative fault is pretermitted.




                                                      PER CURIUM




                                               -14-